26 So.3d 149 (2007)
Susan ORILLION, Individually and As Administratrix of the Succession of Gerald Orillion
v.
Brett CRAWFORD, Secretary Department of Revenue & Taxation, State of Louisiana.
No. 2005-CA-0559.
Court of Appeal of Louisiana, First Circuit.
May 7, 2007.

On Application for Rehearing filed 09/12/2006
Rehearing: We grant the appellant's application for rehearing for the limited purpose of amending the conclusion of our decision rendered September 1, 2006, in the above numbered and entitled matter to read as follows:

"CONCLUSION

For the above and foregoing reasons, we reverse both the decision of the trial court and the Board, and remand this case to the Board to reverse and annul the Department's assessment of income taxes against the Orillions in the amount of $1,865.07 for 1994 and $3,150.23 for 1995. Appeal costs in the amount of $673.38 are assessed against the Department. REVERSED AND REMANDED."
/s/ James E. Kuhn
James E. Kuhn
/s/ John M. Guidry
John M. Guidry
/s/ John T. Pettigrew
John T. Pettigrew
/s/ Robert D. Downing
Robert D. Downing
/s/ Jefferson D. Hughes
Jefferson D. Hughes